DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The prior art reference of Hunter et al. (US 2002/0192280) submitted in the IDS filed April 27, 2020 has been considered, but its relevance to the art of the disclosed invention is questionable.  It is considered that this document might have been submitted in error.  Please advise.

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on February 3, 2022 is acknowledged.  Accordingly, claims 5, 14 and 16-20 have been withdrawn from further consideration, and claims 1-4, 6-13 and 15 have been examined as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,070,538), of record in IDS, hereinafter “Park”.

Regarding claim 1, Park discloses a display device (see Figs. 1-35, particularly Figs. 32-33), comprising:
a display panel (100) comprising a display surface (i.e., outermost surface of 101) on which an image is displayed (col. 3, lines 1-4);
a bottom chassis (120) disposed under the display panel (100);
a pole frame (1000) disposed under the bottom chassis (120) and comprising a fixing portion (S160, S170) fixed to the bottom chassis (120) and an elastic portion (1200; col. 8, lines 15-17, col. 10, lines 31-35) extending from the fixing portion (see Figs. 32-33);
a pole chassis (130) coupled with the elastic portion (1200) (see Figs. 32-33; coupled via at least S170, 430); and
a film (400) comprising a first portion (410) disposed on the display panel (100) and a second portion (420) extending from the first portion and coupled to the pole chassis (130) (see Figs. 32-33).

claim 2, Park discloses wherein the elastic portion (1200) exerts a force in a predetermined direction (e.g., DR2 upon external force at side of 420) on the pole chassis (130) (force via at least 430).

Regarding claim 3, Park discloses wherein the display surface (of 101) comprises a center area and an edge area disposed around the center area (see Figs. 32-33), and the predetermined direction (DR2) is substantially parallel to a direction from the edge area toward the center area (see Figs. 32-33).

Regarding claim 6, Park discloses wherein the film (400) comprises a polarizing film that polarizes a light incident thereto (col. 12, line 41).

Regarding claim 7, Park discloses wherein the pole frame (1000) further comprises a stopper (e.g., S170) disposed between the fixing portion (S160) and the elastic portion (1200) (see Figs. 32-33).

Regarding claim 8, Park discloses a backlight unit (1100, 110) disposed between the display panel (100) and the bottom chassis (120) (see Fig. 32), and wherein the display panel comprises a liquid crystal layer (col. 2, lines 35-36).

Regarding claim 9, Park discloses wherein the backlight unit comprises:
a light guide member (110) comprising a front surface (i.e., outermost surface of 110a) substantially parallel to the display surface (of 101), a rear surface (i.e., outermost surface of 
a light source (1100) disposed adjacent to a first side surface among the side surfaces (see Fig. 32), and the film (400) is disposed around a second side surface extending from the first side surface among the side surfaces (see Fig. 33).

Regarding claim 10, Park discloses a display device (see Figs. 1-35, particularly Figs. 32-33), comprising:
a display panel (100) comprising a display surface (i.e., outermost surface of 101) on which an image is displayed (col. 3, lines 1-4);
a bottom chassis (120) disposed under the display panel (100);
a pole frame (1000) disposed under the bottom chassis (120) and comprising a fixing portion (S160, S170) fixed to the bottom chassis (120) and an elastic portion (1200; col. 8, lines 15-17, col. 10, lines 31-35) extending from the fixing portion (see Figs. 32-33);
a pole chassis (130) receiving an elastic force from the elastic portion (1200) in a predetermined direction (e.g., DR2 upon external force at side of 420; elastic force via at least 430); and
a film (400) comprising a first portion (410) disposed on the display panel (100) and a second portion (420) extending from the first portion and coupled to the pole chassis (130) (see Figs. 32-33).

claim 11, Park discloses wherein at least a portion of the elastic portion (1200) of the pole frame is coupled with the pole chassis (130) (see Figs. 32-33; coupled via at least S170, 430).

Regarding claim 12, Park discloses wherein the display surface (of 101) comprises a center area and an edge area disposed around the center area (see Figs. 32-33), and the predetermined direction (DR2) is substantially parallel to a direction from the edge area toward the center area (see Figs. 32-33).

Regarding claim 15, Park discloses wherein the pole frame (1000) further comprises a stopper (e.g., S170) disposed between the fixing portion (S160) and the elastic portion (1200) (see Figs. 32-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,070,538), as applied to claims 1 and 10 above, and further in view of Tsubokura et al. (US 7,916,239), hereinafter “Tsubokura”.

claims 4 and 13, Park discloses the limitations of each of claims 1 and 10 above, but fails to explicitly disclose wherein the elastic portion of the pole frame comprises a hook, and the pole chassis comprises a coupling portion corresponding to the hook and in which the hook couples the elastic portion of the pole frame to the coupling portion of the pole chassis.
However, Tsubokura discloses a display device (see Figs. 2-4), wherein the elastic portion (RR, Fig. 1; col. 7, lines 51-60) of the pole frame (LSS) comprises a hook (RM), and the pole chassis (DFR, Fig. 7) comprises a coupling portion (THf) corresponding to the hook (RM) and in which the hook couples the elastic portion (RR) of the pole frame to the coupling portion (THf) of the pole chassis (DFR) (see Fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the elastic portion of the pole frame comprises a hook, and the pole chassis comprises a coupling portion corresponding to the hook and in which the hook couples the elastic portion of the pole frame to the coupling portion of the pole chassis, as in Tsubokura, into the display device of Park to securely engage the frame components together for a quality display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896